Order entered March 7, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00650-CR

                     QUINTRICK DELANERO BICKHAM, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F16-76654-H

                                           ORDER
       Appellant’s brief was due December 27, 2017. We granted appellant’s motion for an

extension of time and ordered the brief due by January 26, 2018. When the brief was not filed,

we notified appellant by postcard dated January 29, 2018 to file his brief along with a motion to

extend time within ten days. To date, no brief has been filed and we have had no communication

from appellant.

       We therefore ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the
trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         We DIRECT the Clerk to send a copies of this order to the Honorable Robert Burns,

Presiding Judge, Criminal District Court No. 1, to Valencia Bush, and to the Dallas County

District Attorney’s Office.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                     /s/    LANA MYERS
                                                            JUSTICE